1

2

3

4

5

6

7                                                                     JS-6
8

9

10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12   IRENE CREWS,                                    Case No.: 8:18-cv-01104-AG-DFM
13
                      Plaintiff,                     District Judge: Andrew J. Guilford
14                                                   Magistrate Judge: Douglas F. McCormick
     vs.
15                                                   ORDER RE: DISMISSAL
16   CITY OF BREA, and DOES 1 through 50,
     Inclusive,                           [Federal Rules of Civil Procedure, Rule
17
                                          41(a)(1)(A)-(B)]
18               Defendants.
19
           IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure
20
     41(a)(1)(A)-(B), that the above-captioned action be and hereby is dismissed, in its
21
     entirety, with prejudice, each party to bear its own fees and costs.
22

23

24
     Dated: June 20, 2019                  By:
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                 1
                                      ORDER RE: DISMISSAL
